UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05749 The China Fund, Inc. (Exact name of registrant as specified in charter) c/o State Street Bank and Trust Company One Lincoln Street P.O. Box 5049 Boston, MA 02111-5049 (Address of principal executive offices) Copies to: Brian F. Link, Esq. Secretary 4 Copley Place, 5th Floor Boston, Massachusetts 02116 (Name and address of agent for service) Leonard B. Mackey, Jr., Esq. Clifford Chance U.S. LLP 31 West 52nd Street New York, New York 10019 Registrant’s telephone number, including area code: 888-246-2255 Date of fiscal year end: October 31 Date of reporting period: July 1, 2013- June 30, 2014 Item 1.Proxy Voting Record Company Name Ticker Security ID on Ballot Meeting Date Item Number Proposal Proponent Voted Vote Instruction Management Recommendation Digital China Holdings Limited G2759B107 19-Aug-13 1 Accept Financial Statements and Statutory Reports Management Yes For For Digital China Holdings Limited G2759B107 19-Aug-13 2 Declare Final Dividend Management Yes For For Digital China Holdings Limited G2759B107 19-Aug-13 3a Elect Yan Guorong as Director Management Yes Against For Digital China Holdings Limited G2759B107 19-Aug-13 3b Elect Andrew Y. Yan as Director Management Yes Against For Digital China Holdings Limited G2759B107 19-Aug-13 3c Elect Hu Zhaoguang as Director Management Yes For For Digital China Holdings Limited G2759B107 19-Aug-13 3d Elect Ni Hong (Hope) as Director Management Yes For For Digital China Holdings Limited G2759B107 19-Aug-13 3e Authorize Board to Fix Remuneration of Directors Management Yes For For Digital China Holdings Limited G2759B107 19-Aug-13 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Digital China Holdings Limited G2759B107 19-Aug-13 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Digital China Holdings Limited G2759B107 19-Aug-13 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Digital China Holdings Limited G2759B107 19-Aug-13 5c Authorize Reissuance of Repurchased Shares Management Yes Against For Industrial and Commercial Bank of China Limited Y3990B112 10-Sep-13 1 Approve Payment of Remuneration to Directors and Supervisors Management Yes For For Industrial and Commercial Bank of China Limited Y3990B112 10-Sep-13 2 Elect Yi Xiqun as Director Management Yes For For Industrial and Commercial Bank of China Limited Y3990B112 10-Sep-13 3 Elect Fu Zhongjun as Director Management Yes For For Golden Meditech Holdings Ltd G39580108 24-Sep-13 1 Accept Financial Statements and Statutory Reports Management Yes For For Golden Meditech Holdings Ltd G39580108 24-Sep-13 2 Declare Final Dividend with Scrip Option Management Yes For For Golden Meditech Holdings Ltd G39580108 24-Sep-13 3a Elect Kong Kam Yu as Director Management Yes For For Golden Meditech Holdings Ltd G39580108 24-Sep-13 3b Elect Yu Kwok Kuen, Harry as Director Management Yes For For Golden Meditech Holdings Ltd G39580108 24-Sep-13 3c Elect Feng Wen as Director Management Yes For For Golden Meditech Holdings Ltd G39580108 24-Sep-13 3d Elect Cao Gang as Director Management Yes For For Golden Meditech Holdings Ltd G39580108 24-Sep-13 3e Elect Gao Zong Ze as Director Management Yes For For Golden Meditech Holdings Ltd G39580108 24-Sep-13 4 Authorize Board to Fix Remuneration of Directors Management Yes For For Golden Meditech Holdings Ltd G39580108 24-Sep-13 5 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Golden Meditech Holdings Ltd G39580108 24-Sep-13 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Golden Meditech Holdings Ltd G39580108 24-Sep-13 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Golden Meditech Holdings Ltd G39580108 24-Sep-13 8 Authorize Reissuance of Repurchased Shares Management Yes Against For Integrated Waste Solutions Group Holdings Ltd. G4812S101 30-Sep-13 1 Accept Financial Statements and Statutory Reports (Voting) Management Yes Against For Integrated Waste Solutions Group Holdings Ltd. G4812S101 30-Sep-13 2 Elect Lau Shun Chuen as Director Management Yes Against For Integrated Waste Solutions Group Holdings Ltd. G4812S101 30-Sep-13 3 Elect Cheng Chi Ming, Brian as Director Management Yes Against For Integrated Waste Solutions Group Holdings Ltd. G4812S101 30-Sep-13 4 Elect Lau Sai Cheong as Director Management Yes For For Integrated Waste Solutions Group Holdings Ltd. G4812S101 30-Sep-13 5 Elect Tam Sui Kin, Chris as Director Management Yes For For Integrated Waste Solutions Group Holdings Ltd. G4812S101 30-Sep-13 6 Authorize Board to Fix Remuneration of Directors Management Yes For For Integrated Waste Solutions Group Holdings Ltd. G4812S101 30-Sep-13 7 Appoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Integrated Waste Solutions Group Holdings Ltd. G4812S101 30-Sep-13 8 Authorize Share Repurchase Program Management Yes For For Integrated Waste Solutions Group Holdings Ltd. G4812S101 30-Sep-13 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Integrated Waste Solutions Group Holdings Ltd. G4812S101 30-Sep-13 10 Authorize Reissuance of Repurchased Shares Management Yes Against For Sinopharm Group Co., Ltd. Y8008N107 18-Oct-13 1 Elect Wang Fucheng as Director and Approve Director's Remuneration Management Yes For For Sinopharm Group Co., Ltd. Y8008N107 18-Oct-13 2 Elect Li Dongjiu as Director and Approve Director's Remuneration Management Yes For For Qingling Motors Co Ltd Y71713104 30-Oct-13 1 Accept Resignation of Wu Yun as Director Management Yes For For Qingling Motors Co Ltd Y71713104 30-Oct-13 2 Elect Zeng Jianjiang as Director and Authorize Board to Fix His Remuneration Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 08-Nov-13 1 Approve Sale and Purchase Agreement and the Supplemental Agreement Management Yes For For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 1 Accept Financial Statements and Statutory Reports Management Yes For For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 2 Declare Final Dividend Management Yes For For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 3a1 Elect Leung Ko May-yee, Margaret as Director Management Yes For For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 3a2 Elect Kwok Ping-luen, Raymond as Director Management Yes Against For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 3a3 Elect Wong Chik-wing, Mike as Director Management Yes For For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 3a4 Elect Li Ka-cheung, Eric as Director Management Yes Against For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 3a5 Elect Kwok Ping-sheung, Walter as Director Management Yes Against For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 3a6 Elect Po-shing Woo as Director Management Yes Against For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 3a7 Elect Chan Kui-yuen, Thomas as Director Management Yes Against For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 3a8 Elect Kwong Chun as Director Management Yes For For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 3b Approve Directors' Fees Management Yes For For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Sun Hung Kai Properties Ltd. Y82594121 14-Nov-13 7 Authorize Reissuance of Repurchased Shares Management Yes Against For CNOOC Ltd. Y1662W117 27-Nov-13 1 Approve the Non-exempt Continuing Connected Transactions Management Yes For For CNOOC Ltd. Y1662W117 27-Nov-13 2 Approve Proposed Caps for Each Category of the Non-exempt Continuing Connected Transactions Management Yes For For Shui On Land Limited G81151113 23-Dec-13 1 Approve Investment Agreement, Securityholders Deed, and Exchange Agreement Management Yes For For Shui On Land Limited G81151113 23-Dec-13 2 Approve Issuance of 442.3 Million Warrants to BSREP CXTD Holdings L.P. Management Yes For For Shui On Land Limited G81151113 23-Dec-13 3 Authorize Board to Deal with Matters Relating to the Investment Agreement, Securityholders Deed and the Exchange Agreement Management Yes For For ENN Energy Holdings Ltd. G3066L101 30-Dec-13 1 Approve Supplemental Deed of Non-Competition Management Yes Against For China National Building Material Co., Ltd. Y15045100 17-Jan-14 1 Amend Articles of Association Management Yes For For China National Building Material Co., Ltd. Y15045100 17-Jan-14 2 Approve Adoption of Rules of Procedures for Shareholders' General Meetings Management Yes For For China National Building Material Co., Ltd. Y15045100 17-Jan-14 3 Approve Adoption of Rules of Procedures for Board Meetings Management Yes For For China National Building Material Co., Ltd. Y15045100 17-Jan-14 4 Approve Adoption of Rules of Procedures for Supervisory Committee Meetings Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 17-Feb-14 1 Approve Datang Further Subscription Agreement, Issue of the Datang Pre-emptive Bonds, Issue of Datang Conversion Shares, and Related Transactions Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 17-Feb-14 2 Approve Country Hill Further Subscription Agreement, Issue of the Country Hill Pre-emptive Bonds, Issue of Country Hill Conversion Shares, and Related Transactions Management Yes For For China Minsheng Banking Corp., Ltd. Y1495M104 27-Feb-14 1 Approve Proposed Downward Adjustment to the Conversion Price of A Share Convertible Bonds of China Minsheng Banking Corp. Ltd. Management Yes Against For Zhongsheng Group Holdings Ltd. G9894K108 11-Mar-14 1 Approve Issuance of Convertible Bonds Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 11-Mar-14 2 Elect Adam Keswick as Director Management Yes Against For Industrial and Commercial Bank of China Limited Y3990B112 15-Apr-14 1 Elect Zhang Hongli as Director Management Yes For For Industrial and Commercial Bank of China Limited Y3990B112 15-Apr-14 2 Approve 2014 Fixed Assets Investment Budget Management Yes For For Hong Kong Exchanges and Clearing Ltd Y3506N139 16-Apr-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Hong Kong Exchanges and Clearing Ltd Y3506N139 16-Apr-14 2 Declare Final Dividend Management Yes For For Hong Kong Exchanges and Clearing Ltd Y3506N139 16-Apr-14 3a Elect Kwok Chi Piu, Bill as Director Management Yes For For Hong Kong Exchanges and Clearing Ltd Y3506N139 16-Apr-14 3b Elect Lee Kwan Ho, Vincent Marshall as Director Management Yes For For Hong Kong Exchanges and Clearing Ltd Y3506N139 16-Apr-14 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Hong Kong Exchanges and Clearing Ltd Y3506N139 16-Apr-14 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Hong Kong Exchanges and Clearing Ltd Y3506N139 16-Apr-14 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes For For Hong Kong Exchanges and Clearing Ltd Y3506N139 16-Apr-14 7a Approve Remuneration Payable to the Chairman and Other Non-executive Directors Management Yes For For Hong Kong Exchanges and Clearing Ltd Y3506N139 16-Apr-14 7b Approve Remuneration Payable to the Chairman and Members of the Audit Committee, andRemuneration Payable to the Chairman and Members of Executive Committee, Investment Advisory Committee, and Remuneration Committee Management Yes For For Hong Kong Exchanges and Clearing Ltd Y3506N139 16-Apr-14 8 Adopt New Articles of Association Management Yes For For Qingling Motors Co Ltd Y71713104 22-Apr-14 1 Approve New CQACL Agreement, New Qingling Group Agreement, New CQCC Agreement, New CQFC Agreement, New CQAC Agreement, New CQNHK Agreement, and New CQPC Agreement and Relevant Annual Caps Management Yes For For Qingling Motors Co Ltd Y71713104 22-Apr-14 2 Approve New Chassis Supply Agreement and Relevant Annual Caps Management Yes For For Qingling Motors Co Ltd Y71713104 22-Apr-14 3 Approve New Isuzu Supply Agreement and Relevant Annual Caps Management Yes For For Qingling Motors Co Ltd Y71713104 22-Apr-14 4 Approve New Supply Agreement, New Company Supply Agreement, and Relevant Annual Caps Management Yes For For China Everbright International Ltd. Y14226107 28-Apr-14 1 Accept Financial Statements and Statutory Reports Management Yes For For China Everbright International Ltd. Y14226107 28-Apr-14 2 Approve Final Dividend Management Yes For For China Everbright International Ltd. Y14226107 28-Apr-14 3a1 Elect Tang Shuangning as Director Management Yes For For China Everbright International Ltd. Y14226107 28-Apr-14 3a2 Elect Zang Qiutao as Director Management Yes Against For China Everbright International Ltd. Y14226107 28-Apr-14 3b Authorize Board to Fix Directors' Remuneration Management Yes For For China Everbright International Ltd. Y14226107 28-Apr-14 4 Elect Mar Selwyn as Director and Authorize Board to Fix His Remuneration Management Yes For For China Everbright International Ltd. Y14226107 28-Apr-14 5 Elect Li Kwok Sing Aubrey as Director and Authorize Board to Fix His Remuneration Management Yes Against For China Everbright International Ltd. Y14226107 28-Apr-14 6 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For China Everbright International Ltd. Y14226107 28-Apr-14 7a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For China Everbright International Ltd. Y14226107 28-Apr-14 7b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For China Everbright International Ltd. Y14226107 28-Apr-14 7c Authorize Reissuance of Repurchased Shares Management Yes Against For Tencent Holdings Ltd. G87572148 14-May-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Tencent Holdings Ltd. G87572148 14-May-14 2 Declare Final Dividend Management Yes For For Tencent Holdings Ltd. G87572148 14-May-14 3a1 Elect Lau Chi Ping Martin as Director Management Yes For For Tencent Holdings Ltd. G87572148 14-May-14 3a2 Elect Charles St Leger Searle as Director Management Yes For For Tencent Holdings Ltd. G87572148 14-May-14 3b Authorize Board to Fix Directors' Remuneration Management Yes For For Tencent Holdings Ltd. G87572148 14-May-14 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Tencent Holdings Ltd. G87572148 14-May-14 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Tencent Holdings Ltd. G87572148 14-May-14 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Tencent Holdings Ltd. G87572148 14-May-14 7 Authorize Reissuance of Repurchased Shares Management Yes Against For Tencent Holdings Ltd. G87572148 14-May-14 8 Approve Share Subdivision Management Yes For For Tencent Holdings Ltd. G87572148 14-May-14 9 Adopt the Option Scheme of Riot Games, Inc. Management Yes Against For Tencent Holdings Ltd. G87572148 14-May-14 10 Amend Existing Memorandum and Articles of Association and Adopt Amended and Restated Memorandum and Articles of Association of the Company Management Yes For For Li & Fung Limited G5485F169 15-May-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Li & Fung Limited G5485F169 15-May-14 2 Declare Final Dividend Management Yes For For Li & Fung Limited G5485F169 15-May-14 3a Elect William Fung Kwok Lun as Director Management Yes Against For Li & Fung Limited G5485F169 15-May-14 3b Elect Allan Wong Chi Yun as Director Management Yes Against For Li & Fung Limited G5485F169 15-May-14 3c Elect Paul Edward Selway-Swift as Director Management Yes For For Li & Fung Limited G5485F169 15-May-14 4 Authorize Board to Fix Directors' Remuneration Management Yes For For Li & Fung Limited G5485F169 15-May-14 5 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Li & Fung Limited G5485F169 15-May-14 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Li & Fung Limited G5485F169 15-May-14 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Li & Fung Limited G5485F169 15-May-14 8 Adopt Share Option Scheme Management Yes Against For Li & Fung Limited G5485F169 15-May-14 9 Approve Share Premium Reduction Management Yes For For Hutchison Whampoa Limited Y38024108 16-May-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Hutchison Whampoa Limited Y38024108 16-May-14 2 Declare Final Dividend Management Yes For For Hutchison Whampoa Limited Y38024108 16-May-14 3a Elect Fok Kin Ning, Canning as Director Management Yes For For Hutchison Whampoa Limited Y38024108 16-May-14 3b Elect Lai Kai Ming, Dominic as Director Management Yes Against For Hutchison Whampoa Limited Y38024108 16-May-14 3c Elect Kam Hing Lam as Director Management Yes Against For Hutchison Whampoa Limited Y38024108 16-May-14 3d Elect William Shurniak as Director Management Yes For For Hutchison Whampoa Limited Y38024108 16-May-14 3e Elect Wong Chung Hin as Director Management Yes For For Hutchison Whampoa Limited Y38024108 16-May-14 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Hutchison Whampoa Limited Y38024108 16-May-14 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Hutchison Whampoa Limited Y38024108 16-May-14 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Hutchison Whampoa Limited Y38024108 16-May-14 5c Authorize Reissuance of Repurchased Shares Management Yes Against For Hutchison Whampoa Limited Y38024108 16-May-14 6 Adopt New Articles of Association Management Yes For For Hutchison Whampoa Limited Y38024108 16-May-14 7a Add Chinese Name to Existing Company Name Management Yes For For Hutchison Whampoa Limited Y38024108 16-May-14 7b Amend Articles of Association Management Yes For For Natural Beauty Bio-Technology Ltd G64006102 16-May-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Natural Beauty Bio-Technology Ltd G64006102 16-May-14 2a Elect Tsai Yen-Yu as Director Management Yes For For Natural Beauty Bio-Technology Ltd G64006102 16-May-14 2b Elect Patrick Thomas Siewert as Director Management Yes For For Natural Beauty Bio-Technology Ltd G64006102 16-May-14 2c Elect Ng Shieu Yeing Christina as Director Management Yes For For Natural Beauty Bio-Technology Ltd G64006102 16-May-14 2d Elect Su Sh-Hsyu as Director Management Yes For For Natural Beauty Bio-Technology Ltd G64006102 16-May-14 3 Authorize Board to Fix Directors' Remuneration Management Yes For For Natural Beauty Bio-Technology Ltd G64006102 16-May-14 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Natural Beauty Bio-Technology Ltd G64006102 16-May-14 5 Declare Final Dividend Management Yes For For Natural Beauty Bio-Technology Ltd G64006102 16-May-14 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Natural Beauty Bio-Technology Ltd G64006102 16-May-14 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Natural Beauty Bio-Technology Ltd G64006102 16-May-14 8 Authorize Reissuance of Repurchased Shares Management Yes Against For Tiangong International Co., Ltd. G88831113 21-May-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Tiangong International Co., Ltd. G88831113 21-May-14 2 Declare Final Dividend Management Yes For For Tiangong International Co., Ltd. G88831113 21-May-14 3a1 Elect Wu Suojun as Director Management Yes For For Tiangong International Co., Ltd. G88831113 21-May-14 3a2 Elect Yan Ronghua as Director Management Yes For For Tiangong International Co., Ltd. G88831113 21-May-14 3a3 Elect Gao Xiang as Director Management Yes For For Tiangong International Co., Ltd. G88831113 21-May-14 3b Authorize Board to Fix Directors' Remuneration Management Yes For For Tiangong International Co., Ltd. G88831113 21-May-14 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Tiangong International Co., Ltd. G88831113 21-May-14 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Tiangong International Co., Ltd. G88831113 21-May-14 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Tiangong International Co., Ltd. G88831113 21-May-14 7 Authorize Reissuance of Repurchased Shares Management Yes Against For Petrochina Company Limited Y6883Q104 22-May-14 1 Approve Report of the Board of Directors Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 2 Approve Report of the Supervisory Committee Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 3 Approve Audited Financial Statements Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 4 Declare Final Dividend Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 5 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2014 Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 6 Appoint KPMG Huazhen as Domestic Auditors and KPMG as International Auditors, and Authorize Board to Fix Their Remuneration Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 7a Elect Zhou Jiping as Director Management Yes Against For Petrochina Company Limited Y6883Q104 22-May-14 7b Elect Liao Yongyuan as Director Management Yes Against For Petrochina Company Limited Y6883Q104 22-May-14 7c Elect Wang Dongjin as Director Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 7d Elect Yu Baocai as Director Management Yes Against For Petrochina Company Limited Y6883Q104 22-May-14 7e Elect Shen Diancheng as Director Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 7f Elect Liu Yuezhen as Director Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 7g Elect Liu Hongbin as Director Management Yes Against For Petrochina Company Limited Y6883Q104 22-May-14 7h Elect Chen Zhiwu as Director Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 7i Elect Richard H. Matzke as Director Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 7j Elect Lin Boqiang as Director Share Holder Yes For None Petrochina Company Limited Y6883Q104 22-May-14 8a Elect Wang Lixin as Supervisor Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 8b Elect Guo Jinping as Supervisor Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 8c Elect Li Qingyi as Supervisor Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 8d Elect Jia Yimin as Supervisor Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 8e Elect Zhang Fengshan as Supervisor Management Yes For For Petrochina Company Limited Y6883Q104 22-May-14 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For China Mobile Limited Y14965100 22-May-14 1 Accept Financial Statements and Statutory Reports Management Yes For For China Mobile Limited Y14965100 22-May-14 2 Declare Final Dividend Management Yes For For China Mobile Limited Y14965100 22-May-14 3a Elect Xi Guohua as Director Management Yes For For China Mobile Limited Y14965100 22-May-14 3b Elect Sha Yuejia as Director Management Yes For For China Mobile Limited Y14965100 22-May-14 3c Elect Liu Aili as Director Management Yes For For China Mobile Limited Y14965100 22-May-14 4a Elect Lo Ka Shui as Director Management Yes Against For China Mobile Limited Y14965100 22-May-14 4b Elect Paul Chow Man Yiu as Director Management Yes For For China Mobile Limited Y14965100 22-May-14 5 Approve PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian LLP as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For China Mobile Limited Y14965100 22-May-14 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For China Mobile Limited Y14965100 22-May-14 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For China Mobile Limited Y14965100 22-May-14 8 Authorize Reissuance of Repurchased Shares Management Yes Against For China Mobile Limited Y14965100 22-May-14 9 Amend Articles of Association Management Yes For For China National Building Material Co., Ltd. Y15045100 23-May-14 1 Accept Report of the Board of Directors Management Yes For For China National Building Material Co., Ltd. Y15045100 23-May-14 2 Accept Report of the Supervisory Committee Management Yes For For China National Building Material Co., Ltd. Y15045100 23-May-14 3 Accept Financial Statements and Statutory Reports Management Yes For For China National Building Material Co., Ltd. Y15045100 23-May-14 4 Approve Profit Distribution Plan and Distribution of Final Dividend Management Yes For For China National Building Material Co., Ltd. Y15045100 23-May-14 5 Authorize Board to Deal with Matters in Relation to the Distribution of Interim Dividend for the Year 2014 Management Yes For For China National Building Material Co., Ltd. Y15045100 23-May-14 6 Appoint Baker Tilly China Certified Public Accountants and Baker Tilly Hong Kong Limited as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management Yes For For China National Building Material Co., Ltd. Y15045100 23-May-14 7 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For China National Building Material Co., Ltd. Y15045100 23-May-14 8 Approve Issuance of Debt Financing Instruments Management Yes Against For CNOOC Ltd. Y1662W117 23-May-14 1a Accept Financial Statements and Statutory Reports Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 1b Declare Final Dividend Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 1c Elect Li Fanrong as Director Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 1d Elect Wang Yilin as Director Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 1e Elect Lv Bo as Director Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 1f Elect Zhang Jianwei as Director Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 1g Elect Wang Jiaxiang as Director Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 1h Elect Lawrence J. Lau as Director Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 1i Elect Kevin G. Lynch as Director Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 1j Authorize Board to Fix Directors' Remuneration Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 1k Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 2a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For CNOOC Ltd. Y1662W117 23-May-14 2b Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For CNOOC Ltd. Y1662W117 23-May-14 2c Authorize Reissuance of Repurchased Shares Management Yes Against For Digital China Holdings Limited G2759B107 26-May-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Digital China Holdings Limited G2759B107 26-May-14 2 Declare Final Dividend Management Yes For For Digital China Holdings Limited G2759B107 26-May-14 3a Elect Lin Yang as Director Management Yes For For Digital China Holdings Limited G2759B107 26-May-14 3b Elect Wong Man Chung, Francis as Director Management Yes For For Digital China Holdings Limited G2759B107 26-May-14 3c Elect Ong Ka Lueng, Peter as Director Management Yes For For Digital China Holdings Limited G2759B107 26-May-14 3d ElectLiu Yun, John asDirector Management Yes For For Digital China Holdings Limited G2759B107 26-May-14 3e Authorize Board to Fix Directors' Remuneration Management Yes For For Digital China Holdings Limited G2759B107 26-May-14 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Digital China Holdings Limited G2759B107 26-May-14 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes For For Digital China Holdings Limited G2759B107 26-May-14 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Digital China Holdings Limited G2759B107 26-May-14 5c Authorize Reissuance of Repurchased Shares Management Yes For For Shui On Land Limited G81151113 28-May-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Shui On Land Limited G81151113 28-May-14 2 Declare Final Dividend Management Yes For For Shui On Land Limited G81151113 28-May-14 3a Elect Vincent H.S. Lo as Director Management Yes For For Shui On Land Limited G81151113 28-May-14 3b Elect John R.H. Bond as Director Management Yes For For Shui On Land Limited G81151113 28-May-14 3c Elect William K.L. Fung as Director Management Yes Against For Shui On Land Limited G81151113 28-May-14 3d Elect Philip K.T. Wong as Director Management Yes For For Shui On Land Limited G81151113 28-May-14 3e Authorize Board to Fix Directors' Remuneration Management Yes For For Shui On Land Limited G81151113 28-May-14 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management Yes Against For Shui On Land Limited G81151113 28-May-14 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Shui On Land Limited G81151113 28-May-14 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Shui On Land Limited G81151113 28-May-14 5c Authorize Reissuance of Repurchased Shares Management Yes Against For Chailease Holding Company Limited G20288109 30-May-14 1 Approve 2013 Business Operations Report and Financial Statements Management Yes For For Chailease Holding Company Limited G20288109 30-May-14 2 Approve Plan on 2013 Profit Distribution Management Yes For For Chailease Holding Company Limited G20288109 30-May-14 3 Approve the Issuance of New Shares by Capitalization of Profit Management Yes For For Chailease Holding Company Limited G20288109 30-May-14 4 Approve Issuance of Ordinary Shares or Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt Management Yes For For Chailease Holding Company Limited G20288109 30-May-14 5 Approve Amendments to Articles of Association Management Yes For For Chailease Holding Company Limited G20288109 30-May-14 6 Amend Procedures Governing the Acquisition or Disposal of Assets Management Yes For For Chailease Holding Company Limited G20288109 30-May-14 7 Amend Trading Procedures Governing Derivatives Products Management Yes For For Chailease Holding Company Limited G20288109 30-May-14 8 Approve Adjustment to Number of Directors Management Yes For For Chailease Holding Company Limited G20288109 30-May-14 Elect Non-independent Director No.1 Share Holder Yes Against None Chailease Holding Company Limited G20288109 30-May-14 Elect Non-independent Director No.2 Share Holder Yes Against None Chailease Holding Company Limited G20288109 30-May-14 Elect Non-independent Director No.3 Share Holder Yes Against None Chailease Holding Company Limited G20288109 30-May-14 Elect Non-independent Director No.4 Share Holder Yes Against None Chailease Holding Company Limited G20288109 30-May-14 Elect Steven Jeremy Goodman, with ID No. 195912**ST, as Independent Director Management Yes For For Chailease Holding Company Limited G20288109 30-May-14 Elect Dar-Yeh Hwang, with ID No. K101459***, as Independent Director Management Yes For For Chailease Holding Company Limited G20288109 30-May-14 Elect Chin Fock Hong, with ID No. 194807**CH, as Independent Director Management Yes For For Chailease Holding Company Limited G20288109 30-May-14 10 Approve Release of Restrictions of Competitive Activities of Directors Management Yes Against For China Suntien Green Energy Corp Ltd. Y15207106 06-Jun-14 1 Approve the Report of the Board of Directors of the Company Management Yes For For China Suntien Green Energy Corp Ltd. Y15207106 06-Jun-14 2 Approve the Report of the Board of Supervisors of the Company Management Yes For For China Suntien Green Energy Corp Ltd. Y15207106 06-Jun-14 3 Approve the Final Accounts of the Company Management Yes For For China Suntien Green Energy Corp Ltd. Y15207106 06-Jun-14 4 Approve the Audited Financial Statements and Independent Auditors Report Management Yes For For China Suntien Green Energy Corp Ltd. Y15207106 06-Jun-14 5 Approve the Profit Distribution Plan Management Yes For For China Suntien Green Energy Corp Ltd. Y15207106 06-Jun-14 6 Approve the Budget Arrangement Report of the Company Management Yes For For China Suntien Green Energy Corp Ltd. Y15207106 06-Jun-14 7 Reappoint Reanda Certified Public Accountants as PRC Auditors and Ernst & Young as International Auditors and Authorize the Board to Fix Their Remunerations Management Yes For For China Suntien Green Energy Corp Ltd. Y15207106 06-Jun-14 8 Elect Xiao Yan Zhao as Supervisor Management Yes For For China Suntien Green Energy Corp Ltd. Y15207106 06-Jun-14 9 Approve Remuneration of Independent Supervisors Management Yes For For China Suntien Green Energy Corp Ltd. Y15207106 06-Jun-14 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For China Suntien Green Energy Corp Ltd. Y15207106 06-Jun-14 11 Approve Amendment of Articles of Association Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 1 Approve 2013 Business Operations Report and Financial Statements Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 2 Approve Plan on 2013 Profit Distribution Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 3 Approve Amendments to Articles of Association Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Independent Director Liang Kai-Tai Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Independent Director Hu Han-Liang Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Independent Director Tu Huai-Chi Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Independent Director Kin Lien-Fang Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Non-Independent Director No.1 Share Holder Yes Against None Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Non-Independent Director No.2 Share Holder Yes Against None Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Non-Independent Director No.3 Share Holder Yes Against None Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Non-Independent Director No.4 Share Holder Yes Against None Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Non-Independent Director No.5 Share Holder Yes Against None Hermes Microvision Inc Y3R79M105 06-Jun-14 6 Approve Release of Restrictions on Competitive Activities of Newly Appointed Directors and Representatives Management Yes Against For Hermes Microvision Inc Y3R79M105 06-Jun-14 7 Transact Other Business (Non-Voting) Management Yes Ruentex Development Co., Ltd. Y73659107 06-Jun-14 1 Approve 2013 Financial Statements Management Yes For For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 2 Approve Plan on 2013 Profit Distribution Management Yes For For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 3 Approve 2013 Cash Dividend Distribution from Capital Reserve Management Yes For For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management Yes For For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 Elect Jian Cangzhen as Non-independent Director Management Yes For For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 Elect Wang Qifan, a Representative of Ruentex Global Co., Ltd., as Non-independent Director Management Yes For For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 Elect Ye Tianzheng, a Representative of Ruentex Global Co., Ltd., as Non-independent Director Management Yes For For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 Elect Li Zhihong, a Representative of Ruentex Xing Co., Ltd., as Non-independent Director Management Yes For For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 Elect Lin Qianyu as Non-independent Director Management Yes For For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 Elect Ke Shunxiong as Independent Director Management Yes For For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 Elect Zhao Yilong as Independent Director Management Yes For For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 6 Approve Release of Restrictions of Competitive Activities of Directors Management Yes Against For Ruentex Development Co., Ltd. Y73659107 06-Jun-14 7 Transact Other Business (Non-Voting) Management Yes Hermes Microvision Inc Y3R79M105 06-Jun-14 Approve 2013 Business Operations Report and Financial Statements Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Approve Plan on 2013 Profit Distribution Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Approve Amendments to Articles of Association Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Amend Procedures Governing the Acquisition or Disposal of Assets Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Independent Director Liang Kai-Tai Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Independent Director Hu Han-Liang Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Independent Director Tu Huai-Chi Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Independent Director Kin Lien-Fang Management Yes For For Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Non-Independent Director No.1 Share Holder Yes Against None Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Non-Independent Director No.2 Share Holder Yes Against None Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Non-Independent Director No.3 Share Holder Yes Against None Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Non-Independent Director No.4 Share Holder Yes Against None Hermes Microvision Inc Y3R79M105 06-Jun-14 Elect Non-Independent Director No.5 Share Holder Yes Against None Hermes Microvision Inc Y3R79M105 06-Jun-14 4 Approve Release of Restrictions on Competitive Activities of Newly Appointed Directors and Representatives Management Yes Against For Industrial and Commercial Bank of China Limited Y3990B112 06-Jun-14 1 Accept Work Report of the Board of Directors Management Yes For For Industrial and Commercial Bank of China Limited Y3990B112 06-Jun-14 2 Accept Work Report of the Board of Supervisors Management Yes For For Industrial and Commercial Bank of China Limited Y3990B112 06-Jun-14 3 Elect Zhao Lin as Shareholder Supervisor Management Yes For For Industrial and Commercial Bank of China Limited Y3990B112 06-Jun-14 4 Accept 2013 Audited Accounts Management Yes For For Industrial and Commercial Bank of China Limited Y3990B112 06-Jun-14 5 Approve 2013 Profit Distribution Plans Management Yes For For Industrial and Commercial Bank of China Limited Y3990B112 06-Jun-14 6 Approve Proposal on Launching the Engagement of Accounting Firm for 2014 Management Yes For For Beijing Jingneng Clean Energy Co., Ltd. Y07739108 10-Jun-14 1 Approve Report of the Board of Directors Management Yes For For Beijing Jingneng Clean Energy Co., Ltd. Y07739108 10-Jun-14 2 Approve Report of the Board of Supervisors Management Yes For For Beijing Jingneng Clean Energy Co., Ltd. Y07739108 10-Jun-14 3 Approve Report of the Auditors and Audited Financial Statements Management Yes For For Beijing Jingneng Clean Energy Co., Ltd. Y07739108 10-Jun-14 4 Approve Profit Distribution Plan and Distribution of Final Dividend Management Yes For For Beijing Jingneng Clean Energy Co., Ltd. Y07739108 10-Jun-14 5 Approve 2013 Annual Report Management Yes For For Beijing Jingneng Clean Energy Co., Ltd. Y07739108 10-Jun-14 6 Elect Li Fu Qiang as Director Management Yes For For Beijing Jingneng Clean Energy Co., Ltd. Y07739108 10-Jun-14 7 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Beijing Jingneng Clean Energy Co., Ltd. Y07739108 10-Jun-14 8 Approve Budget Report for the Year 2014 Management Yes For For Beijing Jingneng Clean Energy Co., Ltd. Y07739108 10-Jun-14 9 Approve Connected Transaction Under the Framework Heat Sale and Purchase Agreement and Related Annual Caps Management Yes For For Beijing Jingneng Clean Energy Co., Ltd. Y07739108 10-Jun-14 1 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Beijing Jingneng Clean Energy Co., Ltd. Y07739108 10-Jun-14 2 Authorize Issuance of Debt Financing Instruments Management Yes Against For Delta Electronics Inc. Y20263102 10-Jun-14 1 Approve 2013 Financial Statements Management Yes For For Delta Electronics Inc. Y20263102 10-Jun-14 2 Approve Plan on 2013 Profit Distribution Management Yes For For Delta Electronics Inc. Y20263102 10-Jun-14 3 Amend Articles of Association Management Yes For For Delta Electronics Inc. Y20263102 10-Jun-14 4 Amend Procedures Governing the Acquisition or Disposal of Assets Management Yes For For Delta Electronics Inc. Y20263102 10-Jun-14 5 Approve Release of Restrictions of Competitive Activities of Directors Management Yes For For Delta Electronics Inc. Y20263102 10-Jun-14 6 Transact Other Business (Non-Voting) Management Yes China Minsheng Banking Corp., Ltd. Y1495M104 10-Jun-14 1 Accept Annual Report Management Yes For For China Minsheng Banking Corp., Ltd. Y1495M104 10-Jun-14 2 Accept Final Financial Report Management Yes For For China Minsheng Banking Corp., Ltd. Y1495M104 10-Jun-14 3 Approve Annual Budget for Fiscal Year 2014 Management Yes For For China Minsheng Banking Corp., Ltd. Y1495M104 10-Jun-14 4 Accept Work Report of the Board of Directors Management Yes For For China Minsheng Banking Corp., Ltd. Y1495M104 10-Jun-14 5 Accept Work Report of the Supervisory Committee Management Yes For For China Minsheng Banking Corp., Ltd. Y1495M104 10-Jun-14 6 Approve Profit Distribution Plan for the Second Half of 2013 Management Yes For For China Minsheng Banking Corp., Ltd. Y1495M104 10-Jun-14 7 Reappoint KPMG Huazhen Certified Public Accountants (Special General Partner) as Domestic Auditors and KPMG Certified Public Accountants as International Auditors and Authorize Board to Fix Their Remuneration Management Yes For For China Minsheng Banking Corp., Ltd. Y1495M104 10-Jun-14 8 Elect Mao Xiaofeng as Director Management Yes For For Qingling Motors Co Ltd Y71713104 11-Jun-14 1 Accept Report of the Board of Directors Management Yes For For Qingling Motors Co Ltd Y71713104 11-Jun-14 2 Accept Report of the Supervisory Committee Management Yes For For Qingling Motors Co Ltd Y71713104 11-Jun-14 3 Accept Audited Financial Statements and Auditors' Reports Management Yes For For Qingling Motors Co Ltd Y71713104 11-Jun-14 4 Approve Profit Appropriation Proposal Management Yes For For Qingling Motors Co Ltd Y71713104 11-Jun-14 5 Accept Resignation of Ryozo Tsukioka as Director Share Holder Yes For None Qingling Motors Co Ltd Y71713104 11-Jun-14 6 Elect Masashi Harada as Director and Authorize Board to Fix His Remuneration Share Holder Yes For None Qingling Motors Co Ltd Y71713104 11-Jun-14 7 Reappoint Deloitte Touche Tohmatsu Certified Public Accounts LLP and Deloitte Touche Tohmatsu as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management Yes For For MediaTek Inc. Y5945U103 12-Jun-14 1 Approve 2013 Business Operations Report and Financial Statements (Voting) Management Yes For For MediaTek Inc. Y5945U103 12-Jun-14 2 Approve 2013 Plan on Profit Distribution Management Yes For For MediaTek Inc. Y5945U103 12-Jun-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management Yes For For MediaTek Inc. Y5945U103 12-Jun-14 4 Amend Procedures for Lending Funds to Other Parties Management Yes For For MediaTek Inc. Y5945U103 12-Jun-14 5 Transact Other Business (Non-Voting) Management Yes Ping An Insurance (Group) Co. of China, Ltd. Y69790106 12-Jun-14 1 Approve Report of the Board of Directors Management Yes For For Ping An Insurance (Group) Co. of China, Ltd. Y69790106 12-Jun-14 2 Approve Report of the Supervisory Committee Management Yes For For Ping An Insurance (Group) Co. of China, Ltd. Y69790106 12-Jun-14 3 Approve Annual Report Management Yes For For Ping An Insurance (Group) Co. of China, Ltd. Y69790106 12-Jun-14 4 Approve Report of the Auditors and Audited Financial Statements Management Yes For For Ping An Insurance (Group) Co. of China, Ltd. Y69790106 12-Jun-14 5 Declare Final Dividend Management Yes For For Ping An Insurance (Group) Co. of China, Ltd. Y69790106 12-Jun-14 6 Reappoint PricewaterhouseCoopers Zhong Tian LLP as the PRC Auditor and PricewaterhouseCoopers as the International Auditor and Authorize Board to Fix Their Remuneration Management Yes For For Ping An Insurance (Group) Co. of China, Ltd. Y69790106 12-Jun-14 7 Elect Cai Fangfang as Director Management Yes For For Ping An Insurance (Group) Co. of China, Ltd. Y69790106 12-Jun-14 8 Authorize Board to Fix Independent Supervisors' Remuneration Management Yes For For Ping An Insurance (Group) Co. of China, Ltd. Y69790106 12-Jun-14 9 Approve the General Mandate to Issue and Allot Additional H Shares and Amend Articles of Association Re: New Capital Structure Upon Allotment of H Shares Management Yes Against For CSR Corporation Ltd. Y1516S106 16-Jun-14 1 Accept 2013 Work Report of the Board of Directors Management Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 2 Accept 2013 Work Report of the Supervisory Committee Management Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 3 Accept 2013 Final Accounts of the Company Management Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 4 Approve Profit Distribution Plan Management Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 5 Approve Resolution in Relation to the Arrangement of Guarantees by the Companyand its Subsidiaries for 2014 Management Yes Against For CSR Corporation Ltd. Y1516S106 16-Jun-14 6 Approve Resolution in Relation to the Remuneration and Welfare of Directors and Supervisors Management Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 7 Reappoint Auditors and Approve the Bases for Determination of their Remuneration Management Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 8 Approve Issuance of Debt Financing Instruments Management Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For CSR Corporation Ltd. Y1516S106 16-Jun-14 10a Elect Zheng Changhong as Director Share Holder Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 10b Elect Liu Hualong as Director Share Holder Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 10c Elect Fu Jianguo as Director Share Holder Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 10d Elect Liu Zhiyong as Director Share Holder Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 10e Elect Yu Jianlong as Director Share Holder Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 10f Elect Li Guo'an as Director Share Holder Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 10g Elect Wu Zhuo as Director Share Holder Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 10h Elect Chan Ka Keung, Peter as Director Share Holder Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 11a Elect Wang Yan as Shareholder Representative Supervisor Share Holder Yes For For CSR Corporation Ltd. Y1516S106 16-Jun-14 11b Elect Sun Ke as Shareholder Representative Supervisor Share Holder Yes For For Advantech Co., Ltd. Y0017P108 18-Jun-14 1 Approve 2013 Business Operations Report and Financial Statements Management Yes For For Advantech Co., Ltd. Y0017P108 18-Jun-14 2 Approve Plan on 2013 Profit Distribution Management Yes For For Advantech Co., Ltd. Y0017P108 18-Jun-14 3 Approve the Issuance of New Shares by Capitalization of Profit Management Yes For For Advantech Co., Ltd. Y0017P108 18-Jun-14 4 Approve Amendments to Articles of Association Management Yes For For Advantech Co., Ltd. Y0017P108 18-Jun-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets Management Yes For For Advantech Co., Ltd. Y0017P108 18-Jun-14 6 Amend Trading Procedures Governing Derivatives Products Management Yes For For Advantech Co., Ltd. Y0017P108 18-Jun-14 7 Approve Issuance of Employee Stock Warrants at Lower-than-market Price Management Yes Against For Advantech Co., Ltd. Y0017P108 18-Jun-14 Elect K.C. Liu, with Shareholder No. 1, as Non-Independent Director Share Holder Yes Against None Advantech Co., Ltd. Y0017P108 18-Jun-14 Elect Ted Hsu , with ID No. Q12022****, as Non-Independent Director Share Holder Yes Against None Advantech Co., Ltd. Y0017P108 18-Jun-14 Elect Donald Chang, with ID No. T10039****, a Representative of Advantech Foundation, as Non-Independent Director Share Holder Yes Against None Advantech Co., Ltd. Y0017P108 18-Jun-14 Elect Chwo-Ming Joseph Yu as Independent Director Management Yes For For Advantech Co., Ltd. Y0017P108 18-Jun-14 Elect Jeff HT Chen as Independent Director Management Yes For For Advantech Co., Ltd. Y0017P108 18-Jun-14 Elect James K. F. Wu, with ID No. N10066****, as Supervisor Share Holder Yes Against None Advantech Co., Ltd. Y0017P108 18-Jun-14 Elect Thomas Chen, with ID No. A10206***, as Supervisor Share Holder Yes Against None Advantech Co., Ltd. Y0017P108 18-Jun-14 Elect Gary Tseng, a Representative of AIDC Investment Corp., with Shareholder No. 32519, as Supervisor Share Holder Yes Against None Advantech Co., Ltd. Y0017P108 18-Jun-14 9 Approve Release of Restrictions of Competitive Activities of Newly Appointed Directors and Representatives Management Yes Against For Largan Precision Co., Ltd. Y52144105 18-Jun-14 1 Approve 2013 Business Operations Report and Financial Statements Management Yes For For Largan Precision Co., Ltd. Y52144105 18-Jun-14 2 Approve Plan on 2013 Profit Distribution Management Yes For For Largan Precision Co., Ltd. Y52144105 18-Jun-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 2 Declare Final Dividend Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 3a Elect Hou Zibo as Director Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 3b Elect Zhou Si as Director Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 3c Elect Li Fucheng as Director Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 3d Elect Li Yongcheng as Director Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 3e Elect Liu Kai as Director Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 3f Elect E Meng as Director Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 3g Elect Robert A. Theleen as Director Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 3h Elect Yu Sun Say as Director Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 3i Authorize Board to Fix Directors' Remuneration Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 4 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Beijing Enterprises Holdings Ltd. Y07702122 18-Jun-14 7 Authorize Reissuance of Repurchased Shares Management Yes Against For Epistar Corp. Y2298F106 19-Jun-14 1 Approve 2013 Business Operations Report and Financial Statements Management Yes For For Epistar Corp. Y2298F106 19-Jun-14 2 Approve Plan on 2013 Profit Distribution Management Yes For For Epistar Corp. Y2298F106 19-Jun-14 3 Elect Liang Jiyan, with ID No.N12xxxxxxx, as Independent Director Management Yes For For Epistar Corp. Y2298F106 19-Jun-14 4 Approve Cash Dividend Distribution from Capital Reserve Management Yes For For Epistar Corp. Y2298F106 19-Jun-14 5 Amend Articles of Association Management Yes For For Epistar Corp. Y2298F106 19-Jun-14 6 Amend Procedures Governing the Acquisition or Disposal of Assets Management Yes For For Epistar Corp. Y2298F106 19-Jun-14 7 Amend Rules and Procedures for Election of Directors and Supervisors Management Yes For For Epistar Corp. Y2298F106 19-Jun-14 8 Approve Release of Restrictions of Competitive Activities of Directors Management Yes For For Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-14 1 Approve 2013 Business Operations Report and Financial Statements Management Yes For For Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-14 2 Approve Plan on 2013 Profit Distribution Management Yes For For Tong Hsing Electronic Industries Ltd. Y8862W102 19-Jun-14 3 Amend Procedures Governing the Acquisition or Disposal of Assets Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 2 Declare Final Dividend Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 3 Elect Li Guoqiang as Director Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 4 Elect Du Qingshan as Director Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 5 Elect Yu Guangming as Director Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 6 Elect Zhang Zhicheng as Director Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 7 Elect Leng Xuesong as Director Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 8 Elect Lin Yong as Director Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 9 Authorize Board to Fix Directors' Remuneration Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 10 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Zhongsheng Group Holdings Ltd. G9894K108 23-Jun-14 13 Authorize Reissuance of Repurchased Shares Management Yes Against For Comba Telecom Systems Holdings Ltd. G22972114 23-Jun-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Comba Telecom Systems Holdings Ltd. G22972114 23-Jun-14 2a Elect Zhang Yue Jun as Director Management Yes For For Comba Telecom Systems Holdings Ltd. G22972114 23-Jun-14 2b Elect Zhang Yuan Jian as Director Management Yes For For Comba Telecom Systems Holdings Ltd. G22972114 23-Jun-14 2c Elect Liu Cai as Director Management Yes For For Comba Telecom Systems Holdings Ltd. G22972114 23-Jun-14 2d Elect Lau Siu Ki, Kevin as Director Management Yes Against For Comba Telecom Systems Holdings Ltd. G22972114 23-Jun-14 2e Authorize Board to Fix Directors' Remuneration Management Yes For For Comba Telecom Systems Holdings Ltd. G22972114 23-Jun-14 3 Re-appoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management Yes For For Comba Telecom Systems Holdings Ltd. G22972114 23-Jun-14 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Comba Telecom Systems Holdings Ltd. G22972114 23-Jun-14 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Comba Telecom Systems Holdings Ltd. G22972114 23-Jun-14 6 Authorize Reissuance of Repurchased Shares Management Yes Against For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 24-Jun-14 1 Approve 2013 Business Operations Report and Financial Statements Management Yes For For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 24-Jun-14 2 Approve 2013 Plan on Profit Distribution Management Yes For For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 24-Jun-14 3 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets and Approve Amendments to Trading Procedures Governing Derivatives Products Management Yes For For Taiwan Semiconductor Manufacturing Co., Ltd. Y84629107 24-Jun-14 4 Transact Other Business (Non-Voting) Management Yes Merida Industry Co., Ltd. Y6020B101 26-Jun-14 1 Approve 2013 Business Operations Report Management Yes For For Merida Industry Co., Ltd. Y6020B101 26-Jun-14 2 Approve 2013 Individual and Consolidated Financial Statements Management Yes For For Merida Industry Co., Ltd. Y6020B101 26-Jun-14 3 Approve Plan on 2013 Profit Distribution Management Yes For For Merida Industry Co., Ltd. Y6020B101 26-Jun-14 4 Approve the Issuance of New Shares by Capitalization of Profit Management Yes For For Merida Industry Co., Ltd. Y6020B101 26-Jun-14 5 Amend Procedures Governing the Acquisition or Disposal of Assets Management Yes For For Merida Industry Co., Ltd. Y6020B101 26-Jun-14 6 Approve Amendments to Articles of Association Management Yes For For Merida Industry Co., Ltd. Y6020B101 26-Jun-14 7 Amend Rules and Procedures for Election of Directors and Supervisors Management Yes For For Merida Industry Co., Ltd. Y6020B101 26-Jun-14 8 Amend Rules and Procedures Regarding Shareholder's General Meeting Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 1 Accept Financial Statements and Statutory Reports Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 2a Elect Zhang Wenyi as Director Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 2b Elect Tzu-Yin Chiu as Director Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 2c Elect Gao Yonggang as Director Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 2d Elect William Tudor Brown as Director Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 2e Elect Sean Maloney as Director Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 2f Authorize Board to Fix Directors' Remuneration Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 3 Appoint PricewaterhouseCoopers as Auditors for Hong Kong Financial Reporting and PricewaterhouseCoopers Zhong Tian LLP as Auditors for U.S. Financial Reporting and Authorize Board to Fix Their Remuneration Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 4 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Yes For For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 6 Authorize Reissuance of Repurchased Shares Management Yes Against For Semiconductor Manufacturing International Corporation G8020E101 27-Jun-14 7 Authorize Grant of Restriced Share Units Pursuant to the 2014 Equity Incentive Plan Management Yes Against For China Merchants Bank Co Ltd Y14896107 30-Jun-14 1 Approve Work Report of the Board of Directors Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 2 Approve Work Report of the Board of Supervisors Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 3 Approve Annual Report Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 4 Approve Audited Financial Statements Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 5 Approve Profit Appropriation Plan Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 6 Appoint Auditors and Authorize Board to Fix Their Remuneration Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 7 Elect Su Min as Director Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 8 Elect Dong Xiande as Supervisor Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 9 Approve Assessment Report on the Duty Performance of Directors Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 10 Approve Assessment Report on the Duty Performance of Supervisors Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 11 Approve Assessment Report on the Duty Performance and Cross-Evaluation of Independent Directors Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 12 Approve Assessment Report on the Duty Performance and Cross-Evaluation of External Supervisors Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 13 Approve Related Party Transaction Report Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 14 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Yes Against For China Merchants Bank Co Ltd Y14896107 30-Jun-14 15 Amend Articles of Association Management Yes For For China Merchants Bank Co Ltd Y14896107 30-Jun-14 16 Elect Li Jianhong as Director Share Holder Yes For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE CHINA FUND, INC. By: /s/Joseph S. Quirk Joseph S. Quirk President August 11, 2014
